Citation Nr: 0013961	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-42 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post silver bunionectomy for hallux valgus of the left 
first metatarsal phalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from July 1981 to November 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from January 1993 and December 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Sioux Falls, South Dakota (RO), which 
denied the benefits sought on appeal.  By remand dated in 
March 1999, the Board referred this matter to the RO in order 
for the RO to consider pertinent lay and medical evidence 
associated with the claims file and to issue updated 
supplemental statements of the case.  Such action having been 
completed, this matter has been returned to the Board for 
resolution.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The evidence of record does not establish that the 
veteran has a currently diagnosed left shoulder disorder.  

3.  The veteran's service-connected status post silver 
bunionectomy for hallux valgus of the left first metatarsal 
phalangeal joint, is manifested by painful motion resulting 
in severe impairment equivalent to amputation of the great 
toe, but without removal of the metatarsal head.

4.  The veteran's scar is manifested by pain and tenderness 
on objective demonstration at the site of the incision of the 
silver bunionectomy for hallux valgus of the left first 
metatarsal phalangeal joint.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's service-connected status post, 
silver bunionectomy for hallux valgus of the left first 
metatarsal phalangeal joint, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5280 (1999).

3.  The criteria for a separate 10 percent rating for a scar 
from the veteran's service connected post silver bunionectomy 
for hallux valgus of the left first metatarsal phalangeal 
joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a left shoulder disorder and that he is 
entitled to an initial disability evaluation in excess of 10 
percent for service-connected status post silver bunionectomy 
for hallux valgus of the left first metatarsal phalangeal 
joint. 

Entitlement to service connection for a left shoulder 
disorder.

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, the veteran's service medical records show that 
the veteran was seen in August 1984 with complaints of right 
shoulder and clavicle pain.  X-rays taken indicate that the 
veteran injured his right shoulder, not his left shoulder.  
However, a record dated in September 1984 indicates that the 
veteran's left shoulder was "ok."  The veteran was 
diagnosed with left shoulder pain that had resolved.  It is 
not clear whether the August 1984 treatment was actually for 
the left or right shoulder given the later September 1984 
notation. 

Post-service VA treatment records dated August 1992 to 
February 1998 do not show that the veteran was treated for or 
diagnosed with a left shoulder disorder.  Further, during a 
May 1995 VA examination, the veteran reported a history of 
left shoulder pain, but was not shown to have a current left 
shoulder disorder.  

During a December 1995 hearing at the RO, the veteran 
testified that he sustained an injury to his elbow, his left 
shoulder and back during a jeep accident in February 1984.  
He also indicated that he hurt his left shoulder again in 
August 1984 while playing football, and while being deployed 
to the National Training Center at Fort Ord, California.  The 
veteran remembers being examined by a medic when injured 
during deployment, but no record of the examination was made.  
The veteran stated that after his discharge from service he 
did not seek treatment for his left shoulder, because he did 
not have any medical insurance.  He first sought treatment 
for his left shoulder from a VA Medical Facility in 1992.

The Board does not dispute the veteran's claim that he 
suffered a left shoulder trauma during active service.  
However, his statements that he has a current left shoulder 
disorder and that he believes the disorder is related to his 
period of active service, do not constitute competent medical 
evidence of a current disability or a nexus between a current 
disability and his period of active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-494 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record lacks competent medical evidence of a 
current left shoulder disability, the veteran's claim for 
service connection for a left shoulder disorder must be 
denied as not well grounded.  

The veteran failed to meet his initial burden of submitting 
evidence of a well-grounded claim; therefore, the VA is under 
no duty to assist him in developing the facts pertinent to 
his claim.  See Epps, 126 F.3d at 1468.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a)  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.

Entitlement to a disability evaluation in excess of 10 
percent for status post silver bunionectomy for hallux valgus 
of the left first metatarsal phalangeal joint.

The veteran claims that he is entitled to a higher initial 
disability evaluation to more accurately reflect the severity 
of his service-connected status post silver bunionectomy for 
hallux valgus of the left first metatarsal phalangeal joint.  
As a disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial 10 percent rating award dated in 
January 1993.  Accordingly, the veteran's claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  In this case, the Board is 
satisfied that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1999).  

By rating decision dated January 1993, the RO granted service 
connection and found the veteran's disability to be 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (1999).  The veteran also sought service connection 
for a left foot injury sustained in a lawn mowing accident.  
This claim was denied.  Pursuant to Diagnostic Code (DC) 
5280, a 10 percent rating may be assigned for unilateral 
hallux valgus if the disorder has been operated with 
resection of the metatarsal head, or if the disorder is 
severe and equivalent to amputation of the great toe.  An 
evaluation in excess of 10 percent is not available under 
this diagnostic code.  To warrant an evaluation in excess of 
10 percent, the evidence would have to show that the 
veteran's disorder meets the criteria for a higher rating 
under an applicable, alternative diagnostic code. 

In this regard, the Board notes that arthritis of the great 
left toe may be rated in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1999), which states that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  However, there is no diagnostic code which allows 
for a rating in excess of the current 10 percent based on 
limitation of motion of a toe.

Also, a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5171 (1999) would not be warranted, as only a 10 percent 
evaluation is assignable when there has been an amputation of 
the great toe without metatrsal involvement.  Further, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 and 5283 
(1999) a higher evaluation would not be warranted as the 
evidence does not show that the veteran's current disability 
is manifested by flatfeet, claw feet, or malunion or nonunion 
of the tarsal or metatarsal bones.  Additionally, a foot 
injury may potentially be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (1999), which provides for a 10 
percent evaluation for an injury which is moderate in degree, 
a 20 percent evaluation for a moderately severe foot injury, 
a 30 percent evaluation for a severe injury and a 40 percent 
evaluation for actual loss of the use of the foot.  However, 
the veteran is not service-connected for a disability 
involving the entire foot.

Additionally, as the currently assigned 10 percent evaluation 
is the highest available under the applicable diagnostic 
codes, and as a 10 percent evaluation is contemplated for 
symptomatology equivalent to amputation of the great toes, 
the most severe toe injury conceivable, a higher evaluation 
based on functional impairment due to pain and weakness or 
based on painful motion is not for consideration.  See 38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

Service medical records show that from October 1982 to August 
1984 the veteran was seen for complaints of blisters between 
and under the toes of his left foot.  It was indicated that 
the veteran might have had a stress fracture of the left foot 
and that he might have also had athlete's foot.  The veteran 
was also treated for a corn on the sole of his left foot, 
which was alternatively diagnosed as a corn, a blister and an 
abscess.  In October 1984, the veteran was shown to have 
bilateral pes planus and hallux valgus.  In November 1984, 
the veteran was seen for complaints of pain in the distal 
first metatarsal phalangeal joint with a hallux valgus 
formation on the left.  He was diagnosed with bilateral 
bunions, the left greater than the right and it was 
recommended that he undergo a bunionectomy upon discharge.

Post-service medical records including VA outpatient and 
inpatient treatment records and VA examination reports dated 
August 1992 to February 1998 show that the veteran underwent 
a silver bunionectomy of the left first metatarsal phalangeal 
joint in September 1992.  X-rays taken in September 1992 
revealed osteoarthritis involving the left first 
metatarsophalangeal joint.  In October 1992 and December 
1992, the veteran was described as having satisfactory 
healing from the bunionectomy, with no pain upon active or 
passive range of motion of the left first metatarsal 
phalangeal joint.  There was no edema associated with the 
incision site, no erythema or resulting infection.  

In March 1993, the veteran reported pain and swelling in the 
ball of his left foot after working approximately seven 
hours.  Physical examination on passive range of motion 
showed no tenderness or pain.  There was a negative Tinel's 
sign along the medial and lateral aspects of the first left 
digit, but there was mild tenderness on compression of the 
lateral aspect of the first left metatarsal phalangeal joint.  
In early April 1993, the veteran described experiencing a 
shooting pain from the inside of his foot ascending proximal 
to the first metatarsal head to the tip of the left big toe.  
He stated that he typically experienced this pain after 
walking for an extended amount of time.  Physical examination 
revealed no pain on motion except for extreme plantar flexion 
of the left first metatarsal phalangeal joint on passive 
range of motion.  Later in April 1993, physical examination 
revealed pain at the end ranges of passive range of motion on 
dorsiflexion, plantar flexion, inversion, and eversion of the 
ankles bilaterally.  The veteran had a positive Tinel's sign 
with tapping on the medial saphenous nerve, just proximal to 
the ankle joint. 

The veteran was afforded a VA examination in May 1993.  At 
that time, the examiner indicated that the veteran complained 
of increased pain and stated that his foot pain prevented him 
from working as a school bus driver, because he was unable to 
operate the clutch.  He also stated that he was unable to 
work standing up, and he could not exercise, play basketball, 
or run.  In terms of objective findings, the examiner noted 
that the veteran walked with a slight limp.  X-rays revealed 
normal postoperative bone of the left first metatarsal.  The 
examiner diagnosed the veteran with status post left silver 
bunionectomy of the first metatarsal with residual increase 
in pain and decrease in mobility.  

In June 1993, the veteran was given foot orthoses to assist 
with decreased bilateral arch height.  In November 1993, the 
veteran complained of pain and inflammation of the big toe 
joint on the left.  He was given a lift to be placed in the 
left shoe.  
In January 1994, a VA physician opined that the veteran had a 
decrease in dorsal range of motion of 3 to 5 degrees, as a 
result of the silver bunionectomy.  The physician stated that 
the veteran should avoid the pursuit of any occupation that 
required longstanding ambulation and/or the necessity of 
dorsiflexion of the first metatarsal phalangeal joint.  

A May 1995 VA examination report reveals that the veteran 
presented with complaints of pain over the scar on his left 
foot and over the medial aspect of the first metatarsal head.  
Physical examination revealed a well healed bunionectomy scar 
over the dorsum of the first metatarsal phalangeal joint on 
the left.  There was tenderness over the scar and over the 
medial aspect of both metatarsal heads on the left.  The 
examiner diagnosed the veteran as being satisfactory status 
postoperative silver bunionectomy and postoperative pain at 
the operative site, described as minimally disabling.  The 
veteran was shown to have mild degenerative arthritis of both 
feet.  

Upon a review of the foregoing evidence, the Board concludes 
that the veteran is not entitled to a disability evaluation 
in excess of 10 percent for his service-connected status post 
silver bunionectomy for hallux valgus of the left first 
metatarsal phalangeal joint.  An evaluation in excess of 10 
percent is not warranted, as the evidence has not shown that 
the veteran's disability approximates an amputation of the 
great toe with removal of metatarsal head.  See 38 C.F.R. § 
4.71a, DC 5171, and the veteran is at the maximum evaluation 
for 38 C.F.R. § 4.71a, DC 5280.  In a May 1995 VA examination 
report, the veteran's disability was described as "minimally 
disabling."  Further, the objective evidence shows that the 
veteran has minimal findings in connection with his disorder.  
He walks with a limp, he has some pain and swelling of the 
joint, but he has been described as making a satisfactory 
recovery from surgery.  Such findings are indicative of no 
more than a 10 percent disability evaluation.

However, in considering all potentially applicable diagnostic 
codes, the Board concludes that in evaluating the veteran's 
complaints regarding pain at the site of his scar on his left 
great toe, that the objective evidence of record satisfies 
the criteria for a separate compensable rating for a painful 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In a 
May 1995 VA examination report, the veteran complained of 
pain over the scar on his left great toe.  These complaints 
of pain were confirmed by objective findings on physical 
examination.  As a 10 percent rating is the only one 
available for a painful scar, no discussion of the 
applicability of the next higher rating is required. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder, alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran has submitted a statement from a VA physician 
indicating that the veteran should avoid employment involving 
long term standing, but the veteran has not submitted 
evidence to show that he experiences marked interference with 
employment or has experienced frequent periods of 
hospitalization which would require an extra-schedular 
evaluation.  In the absence of such corroborating evidence, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the issue on appeal.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for status post silver bunionectomy for hallux valgus of the 
left first metatarsal phalangeal joint is denied.

A 10 percent rating for a scar due to service-connected 
silver bunionectomy for hallux valgus of the left first 
metatarsal phalangeal joint is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

